Citation Nr: 0933411	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968, including service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), a liver condition, and a skin condition.  
Jurisdiction over the Veteran's claims has remained with the 
RO in Roanoke, Virginia.  

In his June 2007 notice of disagreement, the Veteran, through 
his agent, requested a hearing before a Decision Review 
Officer.  In a December 2007 written statement (VA Form 21-
4138), the Veteran, through his agent, cancelled the 
requested hearing.

In February 2008, the RO granted service connection for PTSD, 
thereby resolving the appeal as to that issue.

The Veteran testified before the undersigned at a May 2008 
videconference hearing, and a transcript of that hearing has 
been associated with his claims folder.

In November 2008, the Board remanded these matters for 
further development.


FINDINGS OF FACT

1.  The Veteran's liver disability is etiologically related 
to an in-service disease or injury.

2.  The Veteran's skin disability is not etiologically 
related to an in-service disease or injury.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver 
disability are met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a skin disability 
are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 5107(b); 38 
C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As the Board is granting the claim for service connection for 
a liver disability, the claim is substantiated, and there are 
no further VCAA duties with regard to that issue.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).

With regard to the Veteran's claim for service connection for 
a skin disability, under the VCAA, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in November 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a skin disability.  This 
letter also satisfied the second element of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining.  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The November 2006 letter did not request that the Veteran 
submit any information in his possession that pertained to 
his claim.  The Veteran, however, received notice of this 
requirement in a February 2008 statement of the case.  Such a 
post-decisional document could not serve to provide legally 
compliant VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  It should, however, serve to put the 
Veteran on notice as to what was required.  He had over a 
year after the notice to submit additional evidence and 
argument. 

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

No such showing of prejudice has been made here.  
Furthermore, the Veteran was notified that he was to submit 
any evidence in his possession that pertained to his claim 
during the May 2008 hearing.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the November 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded a VA 
examination for a skin disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for a liver 
disability and a skin disability are thus ready to be 
considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran  was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Liver Disability

The Veteran's medical records indicate that he has been 
diagnosed as having fatty infiltration of the liver.  Such 
records include, but are not limited to, a May 2003 
ultrasound report from Carilion New River Valley Medical 
Center, Dr. Callaghan's January 2007 letter, and a January 
2009 VA examination report.  Furthermore, the Veteran served 
in Vietnam and is presumed to have been exposed to 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  

As fatty infiltration of the liver is not one of the 
conditions listed in 38 C.F.R. § 3.309(e), presumptive 
service connection on the basis of his exposure to herbicides 
is not warranted. 

The Board must also consider whether the Veteran is entitled 
to service connection for his liver disability on a direct 
incurrence basis.  With regard to the etiology of the 
Veteran's liver disability, there are conflicting medical 
opinions.  The Board, therefore, must weigh the credibility 
and probative value of these opinions, and in so doing, may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board must account for the 
evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994). 

A June 1991 medical report by Dr. Lieberman indicates that 
the Veteran and his family sustained toxic chemical injuries 
in August 1990 when they were exposed to toxic levels of 
organophosphate (OP) pesticides which were applied to their 
home.  The family was evaluated in April 1991 and the Veteran 
was found to have an elevated SGPT liver enzyme.  The report 
noted that this was a manifestation of enzyme induction 
caused by chemical exposure and did not reflect injury or 
inflammation of the liver.  Elevated levels of the pesticide 
were found in the Veteran's liver.

An August 2002 ultrasound report from Carilion New River 
Valley Medical Center includes an opinion that the Veteran's 
liver disability was in all likelihood benign and related to 
the Veteran's moderate obesity.  There was no further 
reasoning or explanation provided.

Dr. Callaghan's January 2007 letter stated that the Veteran 
was exposed to Agent Orange while in Vietnam and noted that 
fatty infiltration of the liver had been found in humans 
exposed to Agent Orange.

Dr. Lieberman's April 2008 letter includes an opinion that 
the Veteran's liver disability was caused by exposure to 
herbicides and not by his August 1990 exposure to pesticides.  
This opinion was based on the fact that toxicological 
analysis of OP pesticides could, but usually did not produce 
elevation of liver enzymes.  This is in contrast to TCDD (the 
active ingredient in Agent Orange), where the liver 
represents one of the primary target organs of injury.  
Medical literature documented a characteristic profile of 
liver-associated changes at the cellular, biochemical, and 
molecular levels.  Furthermore, while the Veteran's entire 
family was exposed to pesticides and should have demonstrated 
abnormal liver function, he was the only one who manifested 
elevated liver enzymes.  Therefore, Dr. Lieberman concluded 
that he did not correctly interpret the Veteran's abnormal 
liver function studies in 1991 because he was most concerned 
about the effects of the pesticides at that time.

The January 2009 VA examination report includes an opinion 
that the Veteran's liver disability was not due to Agent 
Orange exposure or his Vietnam service, but was likely 
("more likely than not") due to exposure to 
insecticides/chemicals, including his 1990 exposure to 
pesticides and exposure to polypropylene at work.  This 
opinion was based on a medical examination of the Veteran and 
a review of his history, which revealed that the fatty 
infiltration of his liver occurred after exposure to 
insecticides.

The VA examiner and Dr. Lieberman explained the reasons for 
their opinions and they are consistent with the evidence of 
record.  Therefore, the VA examiner's opinion and Dr. 
Lieberman's April 2008 opinion are entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

The examiner who conducted the January 2009 VA examination 
reviewed Dr. Lieberman's April 2008 letter, but without 
explanation, rejected his opinions with regard to the link 
between the Veteran's abnormal liver function studies and 
exposure to Agent Orange.  Dr. Lieberman, on the other hand, 
provided a thorough analysis and explanation of the findings 
reflected in his June 1991 report and the basis for his 
opinion regarding the etiology of the fatty infiltration of 
the Veteran's liver.  

Accordingly, the Board finds that the opinion of Dr. 
Lieberman is more probative as to the etiology of the 
Veteran's current liver disability than that of the VA 
examiner.  Furthermore, Dr. Lieberman's opinion is consistent 
with Dr. Callaghan's January 2007 letter which noted that 
fatty infiltration of the liver had been found in humans 
exposed to Agent Orange.  

As the weight of the evidence is in favor of a conclusion 
that a link exists between the Veteran's current liver 
disability and his in-service herbicide exposure, the Board 
concludes that the criteria for service connection for a 
liver disability have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.  

Skin Disability

The Veteran's VA medical records indicate that he has been 
diagnosed as having various skin conditions.  The January 
2009 VA examination report indicated diagnoses of two tiny 
hangiomas on the anterior chest and several lipomas, and a 
February 2009 VA dermatology outpatient note indicated a 
diagnosis of pustular perifolliculitis of the scalp.  

As discussed above, the Veteran is presumed to have been 
exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307.  He has claimed on several 
occasions, including in a May 2008 brief submitted to the 
Board and during the May 2008 hearing, that his skin 
disability is a direct result of his exposure to herbicides 
while in service.

Hangiomas, lipomas, and pustular perifolliculitis are not 
included in the list of conditions for which service 
connection can be granted on a presumptive basis under 
38 C.F.R. § 3.309(e).  Furthermore, the January 2009 VA 
examination report noted that the Veteran did not have 
chloracne.  Therefore, the Veteran is not entitled to 
presumptive service connection on the basis of exposure to 
herbicides.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 
27,630-41 (May 20, 2003) (stating that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted). 

With regard to whether the Veteran is entitled to service 
connection on a direct incurrence basis, the only medical 
opinions as to the etiology of his current skin disability 
indicate that it is not likely related to service.  The 
January 2009 VA examination report includes an opinion that 
the Veteran's skin condition is not due to herbicide exposure 
or his Vietnam service.  This opinion was based on the fact 
that he did not have any dermatological problems that would 
be due to or even related to exposure to Agent Orange.  

The February 2009 VA dermatology outpatient note also 
includes an opinion that the Veteran's skin condition is not 
related to Agent Orange exposure.  This opinion was 
apparently based on the fact that the time interval between 
exposure to herbicides and clinical manifestations 
(chloracne) can be from one week to one month and that the 
Veteran reported that he first noticed his skin condition in 
the 1970s.

As the VA examiners explained the reasons for their opinions, 
and they are consistent with the evidence of record, they are 
entitled to substantial probative weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304. 

Furthermore, there were no skin abnormalities noted in the 
Veteran's service treatment records, and the Veteran's 
September 1968 separation examination indicated that the skin 
was normal.  Although the Veteran testified during the May 
2008 hearing that he began experiencing red splotches on his 
chest, back, and skin in 1971 or 1972, and he is competent to 
testify as to observable symptoms of his skin disability, he 
has not reported in service symptoms or a continuity of 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

There is also no other competent evidence indicating a nexus 
between the Veteran's skin disability and herbicide exposure 
or anything else in service.  Therefore, service connection 
for a skin disability is not warranted on a direct incurrence 
basis.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
entitlement to service connection for a skin disability must 
be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a liver disability is 
granted.

Entitlement to service connection for a skin disability is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


